Citation Nr: 1021468	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.	The Veteran's extension in his right knee was not limited 
to 15 degrees and flexion was not limited to 30 degrees at 
any point during the appellate period.

2.	There is no evidence during the appeal period that the 
Veteran's right knee disability has manifested lateral 
instability or recurrent subluxation; ankylosis of the 
joint; dislocation of the cartilage; or incapacitating 
exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability were not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120 21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter 
dated in May 2004 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1) (2009).  See 
also Quartuccio, at 187.  A Statement of the Case issued in 
April 2006 fulfilled the VA's notice requirements regarding 
informing the Veteran of how effective dates are assigned, in 
compliance with Dingess/Hartman v. Nicholson,  19 Vet. App. 
473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining in-service treatment and 
personnel records, and affording him VA medical examinations 
for his right knee disability.  Significantly, the Veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating

For historical purposes, it is noted that service connection 
was established for this disability in a March 1981 decision 
at a noncompensable rating, effective February 23, 1980, 
based, in part, on evidence from a February 1981 Compensation 
and Pension (C&P) examination.  In August 2004, the Veteran's 
rating was increased to 10 percent compensability, effective 
March 22, 2004.  This rating was continued in a November 2004 
and June 2005 decision.  The Veteran claims that his service-
connected residuals of a right knee injury are more disabling 
than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62(1994). 

The Veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5261, which 
contemplates limitation of extension of the leg.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Diagnostic Code 5260 pertains 
to limitation of flexion of the leg, which is also applicable 
in this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 10 
degrees is rated 10 percent disabling; and extension of the 
leg limited to 15 degrees is rated 20 percent disabling. 



Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; and flexion of the leg limited 
to 30 degrees is rated 20 percent disabling.  See also 38 
C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (Diagnostic Code 
5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Code 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.

Turning to the relevant evidence of record, the Veteran 
underwent a VA C&P examination in June 2004.  A physical 
examination revealed the right knee had full range of motion.  
The examiner noted "a soft tumor of hazelnut size in the 
right popliteal fossa, well movable within the surrounding 
tissue and tender.  [The Veteran] is able to extend his right 
leg only 10 degrees, further extending is precluded by pain 
due to the tumor.  [He] is able to flex his right knee fully.  
There is no instability."  The diagnosis was a tumor in the 
right popliteal fossa and the Veteran was referred to his 
primary care provider for further examination.  Furthermore, 
x-rays of the right knee showed no abnormalities and 
arthralgias was diagnosed.

In October 2004, the range of motion of his right knee was 0 
to 90 degrees; tender to palpation, negative effusion, 
negative Lachmann, and negative McMurray.  An x-ray of the 
right knee demonstrated no osseous abnormalities and no 
evidence of a fracture, dislocation, arthritic changes, or 
other abnormalities.  A MRI revealed "a small amount of 
intraarticular fluid without evidence of a significant joint 
effusion.  No bone contusion or traumatic osseous injury 
[was] identified, [t]here [was] no evidence of an 
osteochondral lesion.  The menisci [were] normal in size and 
configuration without evidence of a meniscal tear... The 
anterior and posterior cruciate ligaments [were] intact... 
There is a 3.5 x 1.0 cm popliteal cyst... No periarticular 
muscle strain or tear seen."  While there were no surgical 
options, the Veteran was advised of conservative treatment.  

In January 2005, he received treatment for the popliteal cyst 
which continued to swell and bother him.  In February 2005, 
the Veteran complained of severe knee pain.  The examination 
showed no effusion.  An x-ray and MRI in June 2005 revealed 
the same findings as in October 2004.  The range of motion in 
the right knee was 0 to 110 degrees with positive 
patellofemoral crepitus. 

The Veteran was afforded another VA C&P examination in May 
2005 where he reported pain and swelling in his right knee.  
He stated he could walk for approximately one hour but 
experienced clicking and had to sit down.  The pain is in the 
popliteal area and that only repetitive motion, such as 
walking for more than an hour, caused pain.  The Veteran 
reported he has flare-ups at night and has to get up and walk 
around but does not lose range of motion.  He stated he does 
not use a cane or a knee sleeve.  

A physical examination revealed swelling in his right knee 
and a range of motion from 0 to 105 degrees.  However, with a 
five pound weight he can only move from minus 30 to 105 
degrees.  The examiner found "loss of 30 degrees flexion on 
active motion and this [was] due to pain.  He shows evidence 
of moderate weakness and fatigue of the right knee as he does 
not have good motion with a five pound weight on his right 
ankle with repetition.  He does not have any 
incoordination."  The examiner diagnosed the Veteran's 
disability as popliteal cyst of the right knee with probable 
mild degenerative arthritis and noted the Veteran "has 
functional impairment of no excessive squatting or climbing 
activities, no excessive walking over now, rather rest." 

In August 2005, the Veteran's right knee range of motion was 
0 to 110 degrees, negative effusion, negative Lachmann, but 
positive McMurray medially and patellofemoral crepitus.  The 
diagnosis was right knee degenerative joint disease with 
possible treat meniscus.  The treatment plan at this time was 
to "do a scope... [The Veteran] would like to be re-evaluated 
and possibly have another injection... and see if that helps."  
Subsequently, he underwent a medial and lateral meniscectomy 
of the right knee.  

In November 2005, the Veteran reported occasional locking and 
clicking of the knee.  He stated he was wearing a knee brace 
which helped a little.  The range of motion was 0 to 110 
degrees.  The Veteran was given an injection of steroid, 
marcain, lidocaine which he reported helped his symptoms.  

Treatment at the VA medical center in January 2006 found the 
range of motion of the Veteran's right knee as 0 to 110 
degrees, tender to palpation posterior lateral joint line, no 
palpable cysts, no tenderness to palpation medial/lateral 
joint lines, with negative effusion, Lachmann, but positive 
McMurray.  There was a possibility of a meniscus tear in the 
right knee. 

Treatment in March 2006 found the Veteran's right knee 
disability remained unchanged since the January 2006 
treatment except he was positive for patellofemoral crepitus.  
X-rays of the right knee demonstrated no osseous 
abnormalities, evidence of a fracture, dislocation, arthritic 
changes, or other abnormalities.  The right knee was treated 
with hyalgan injections.  The Veteran underwent a right 
lateral meniscectomy for a lateral meniscus tear in August 
2006.

Finally, the Veteran was afforded another VA examination in 
October 2006 where he described his right knee pain as a 
"persistent burning sensation with a throbbing pain... a dull 
ache with sharp exacerbations that in the [VA] scale is a 6 
and goes up to a 9 as often as every day and will last about 
6 hours before it gets any better."  The Veteran did not 
report any recurrent subluxation or dislocation.  He arrived 
at his examination with "a patella centering brace applied 
to the anterior aspect of the right knee, but no crutches, 
braces, cane, corrective shows or orthosis."  The Veteran 
reported he could not stand for prolonged period of time and, 
therefore, his daily living activities are affected such as 
taking a shower.  His mobility is affected since he cannot 
walk for more than two blocks.  

A physical examination revealed a range of motion from "-5 
degrees of extension to 110 degrees of flexion associated 
with crepitation and pain."  Addressing the Deluca factors, 
repetitive action of flexion and extension was met with 
increased pain fatigue, weakness, lack of endurance but no 
decrease in the limited range of motion.  The Lachmann and 
McMurray tests were negative and the medial and lateral 
collateral ligaments were intact.  The Veteran was able to 
tandem walk and walk on heels and toes with minimal 
discomfort. 

In light of the evidence the Veteran is not entitled to an 
increased rating for his right knee disability.  The 
Veteran's disability manifests through limited range of 
motion and pain on motion.  However, at no point during the 
appeal period was the Veteran's extension of the right leg 
limited to 15 degrees as required for the 20 percent rating 
under Diagnostic Code 5261.  The Veteran's extension exceeded 
this range in all C&P examinations and there is no other 
evidence indicating that the Veteran had extension limited to 
15 degrees.  There was also no limitation of flexion to 30 
degrees under Diagnostic Code 5260.  The Board has considered 
functional loss due to pain, etc., and notes that on 
examination repetition did not decrease the range of motion 
beyond the criteria for a 20 percent rating under Diagnostic 
Code 5260 and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered whether any other relevant 
Diagnostic Code would allow for a higher disability rating at 
any time during the pendency of the Veteran's claim. However, 
the evidence of record does not demonstrate that the Veteran 
has exhibited any symptoms that would warrant the application 
of any other diagnostic code throughout the pendency of the 
claim.  The Veteran's right knee disability does not manifest 
instability, ankylosis, or tibia malunion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  As 
such, the Veteran would not be entitled to a higher 
disability evaluation under any other diagnostic code, and 
his claim is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an increased rating 
for the Veteran's residuals of a right knee injury, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Furthermore, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the Veteran's 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher rating on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing the disability results in 
marked interference with employment.   His disability has not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a right knee injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


